Mason, J.
(dissenting) : The decision of this case depends upon whether the act of defendant in unlawfully depriving plaintiff’s land of its lateral support is to be regarded as a permanent tort — that is, one whose injurious effects will continue indefinitely, or as a wrongful act which is not a tort in itself because not productive of an injury, but which creates a condition every moment’s continuance of -which is a new wrong and, if accompanied by any injury, is a new tort. (Sedg. Dam. §§91-95, 925.) In the former case action may be brought at once to recover for all damage, present and prospective; in the latter case, under the authorities, no action can be brought until there is an actual disturbance of the soil of plaintiff’s land, the recovery being limited to the injury produced by such disturbance, and successive-actions may be brought whenever new disturbances occur.
The doctrine that action for the deprivation of lateral, or subjacent, support cannot be brought until there is an actual slipping or subsidence of plaintiff’s land is of modern origin. It was first declared in 1861, in Backhouse v. Bonomi, 9 H. L. Cas. 503, 1 B. & S. 970 (cited in the foregoing opinion), which practically overruled Nicklin v. Williams, 10 Exch. 259. It may be said to have been finally established in England in Mitchell v. Darley Main Colliery Co., 14 *149Q. B. D. 125 (1884), affirmed by the house of lords on appeal, 11 App. Cas. 127 (1886), where all the earlier cases were exhaustively reviewed, one being expressly overruled.
In the first-named case the defendant, in the course of mining operations, made a subterranean excavation which some years later caused a subsidence of plaintiff’s land. Plaintiff knew nothing of the excavation until the subsidence. When he brought suit the period of limitation had run, if computed from the timé of the excavation, but not if computed from the timé of the subsidence. The question was whether action was barred by limitation. It was held, in order to save plaintiff from the bar of the statute, that his cause of action did not accrue until the subsidence took place. This conclusion was approved in the last-named case, where it was decided as a necessary consequence that under similar conditions each successive subsidence gave rise to a new cause of action, in which damages could be recovered for additional injuries suffered up to the time of its commencement. The opinions of the various judges participating in the decision disclose that the conclusion was controlled by considerations of practical expediency, and was justified upon the theory that the wrong done by the defendant consisted not in the mere making of the excavation but in the failure to repair it. It was argued that it would be difficult or impossible to determine whether a subterranean excavation would ever produce a surface effect, and if so, to what extent, and that to hold defendant liable for all future damage that would naturally result from this act would be unjustly to cut him off from the right to reduce his liability by filling up the excavation, or otherwise *150providing suitable support for the plaintiff’s property. Brett, M. R., said :
“In 1868, or immediately afterward, they [defendants] did something which did give him [plaintiff] a cause of action; that is, they caused his land to subside, and that subsidence caused by them was his cause of action ; they caused that subsidence by mining, and by not propping so as to prevent the plaintiff’s land subsiding afterwards. That cause of action was settled between them when they repaired his houses; but now they have done him a new and wholly independent injury ; they have caused his land to subside again. It is true that in this case it is at the same spot as before, but it might have been a hundred yards off; it is a new subsidence. They have caused that subsidence by the excavation of the minerals in 1868, and by not having filled up that excavation before 1882. ... It may be argued that the causa causaos is not the same. The causa causaos of the first is the excavation ; the causa causans of the second is, as a matter of fact, the excavation unremedied, or the combination of the excavation and of its remaining unremedied.” (14 Q. B. D. 129, 134.)
Lord Fitzgerald said •
“There was a complete cause of action in 1868, in respect of which compensation was given, but there was a liability to further disturbance. The defendants permitted the state of things to continue without taking any steps to prevent the occurrence of any future injury. A fresh subsidence took place, causing a new and further disturbance of the plaintiff’s enjoyment, which gave him a new and distinct cause of action. If this view is correct, then it follows that the cause of action now insisted on by the plaintiff is not the same cause of action as that of 1868, but is in point of law, as it is physically, a new and independent cause of action arising in 1882, and to which the defense of the statute of limitations is not applicable.” (11 App. Cas. 151.)
*151Bowen, L. J., said :
“It seems to me that there has really been, not merely an original excavation or act done, but a continual withdrawal of support; that is to say, not merely an original act the results of which remain, but a state of things continued, and a state of things continued which has led to and caused the subsequent damage. It seems to me that as long as the defendant continued that state of things and damage arose from it, it is only right to treat the state of things as running from the time the damage was caused, because it is impossible to join the damages exclusively to the original act of excavation, and to dissever or disjoin them from the continuance of the state of things that was harmful or hurtful. In order to make that good, I should like to refer shortly to what Cockburn, C. J., says, that the inconvenience of holding the opposite is enormous, because, if the original act of excavation is treated as that with which the subsequent damage is to be connected, a man will not be at liberty to correct his original misfeasance if he chooses ; and if the damages are to be recovered once for all, an injustice will be done, because a man may be compelled to pay for consequences which it is possible for him at any moment to obviate.” (14 Q. B. D. 138.)
Under the authorities referred to the plaintiff in this case might have waited until there had been some slight disturbance of the soil of his land ; might then have sued for the specific damage so arising; upon the occurrence of a further disturbance he might have instituted a second suit for additional damages, and he might continue to bring a new suit upon each fresh disturbance, so long as the defendant should suffer the excavation it had made to remain, upon the principle that the failure to repair the wrong is an essential part of each successive cause of action. But this is not inconsistent with the right of the plaintiff to maintain the present action. If it be assumed, as it *152fairly may, that defendant has disavowed all purpose to repair its wrong, and intends to make permanent the condition it has created, then it has no standing to object to the demand of the plaintiff for the recovery in one action for all the damage to be sustained by him as the natural result of such permanent condition. As was said in C. B. U. P. Rld. Co. v. Andrews, 26 Kan. 702, 710 :
“The plaintiff has chosen to consider the obstruction of the alley as a permanent injury to his lots, as a gwasi-condemnation and permanent taking and appropriation of a certain interest in his property ; and he can therefore recover merely for the consequent depreciation in value of his property by reason of such permanent injury, by reason of such permanent taking and appropriation, by reason of such qua sicondemnation. He had the privilege to consider the obstruction of the alley as only a temporary injury, and to have sued for any special or temporary damage which might have occurred at any time by reason of the obstruction.”
And in the syllabus to W. & W. Rld. Co. v. Fechheimer, 36 Kan. 45, 12 Pac. 362, it was said :
“Where a railroad company enters upon land and constructs its road without the consent of the landowner, and without making compensation for the land taken and injured, the owner may pursue any one of the several appropriate remedies, and may, where the road is in its nature, design and use,' of a permanent character, elect to bring an action for a permanent appropriation and injury.”
The doctrine that a cause of action based upon the removal of lateral support does not arise until there has been a slipping or falling of plaintiff’s land is justified only by reasoning that the act complained of is of such character that it maj* or may not prove injurious in fact; that until the soil has slipped or *153fallen there is no actual injury; and since, until that time, there is always a chance that the excavation may be repaired before any sliding or falling takes place, it may happen that no such injury will ever result. But when it is conceded that the excavation will never be repaired the uncertainty vanishes, and there remains, no reason why the plaintiff should not be permitted to sue at once to recover for any damage that he may be able to prove will necessarily result from the perpetuation of the changed condition.
Considering as permanent the changed condition with regard to lateral support created by the act of defendant, from the moment it was established, the plaintiff’s property may have been by reason of it and its inevitable consequences worth something less than before. It may have been less valuable for use. It may have commanded a less price upon the market. To deny this is to declare that to be false, as a legal proposition, which common sense recognizes to be true as a matter of fact. Whether in this aspect of the matter the property was rendered less valuable was a question of fact to be determined under the evidence. In the absence of the testimony it cannot be said as a matter of law that this could not have been the case. Our constitution and statutes secure to the plaintiff compensation for any loss through such impairment of value, measured by the difference between the value of the land immediately before and immediately after the creation of the new condition. He should not be denied relief because of a rule the reason for which confines its application to cases where he who has done the wrong may seek to repair it.
In M’Cullough v. St. Paul, M. & M. Ry. Co., 52 Minn. 12, 53 N. W. 802, it was said that to justify a railroad company in the removal of the lateral support to the *154soil of an adjacent owner it must show a right to do so, acquired either by purchase or condemnation. In the discussion it was fully recognized that such right may be the subject of appropriation by eminent domain. If the defendant in the present case had sought to acquire by condemnation the right to deprive plaintiff’s land of its lateral support, no difficulty would have been occasioned by the rule that it is'the disturbance of a neighbor’s soil, and not the mere removal of its support, that gives rise to a cause of action. Compensation would have been assessed once for all for all damage, present and future. (10 A. & E. Encycl. of L., 2d ed., 1173.) The same method should prevail here, where the right may be considered as appropriated by g'aasi-condemnation.
I am authorized to say that Mr. Justice Burch joins in this dissent.